   1   David N. Chandler, Sr.    SBN 60780
       David N. Chandler, Jr.    SBN 235427
   2   DAVID N. CHANDLER, p.c.
       1747 Fourth Street
   3   Santa Rosa, CA 95404
       Telephone: (707) 528-4331
   4
       Attorneys for Debtors
   5

   6                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF CALIFORNIA
   7

   8   IN RE:                                  CASE No. 14-31828 HLB
   9   CHARLES HENRY UTZMAN and                CHAPTER 11
       ANNA KATHRYN UTZMAN,
 10
                                               NOTICE OF HEARING ON
 11
             Debtors.                  /       OBJECTION TO CLAIM NO. 12
                                               Date: November 29, 2018
 12                                            Time: 10:00 a.m.
                                               Place: 450 Golden Gate Ave.,
 13                                                   16th Fl., Ctrm. 19
                                                      San Francisco, CA
 14

 15         TO:     ISMAEL DELEON and EVAN LIVINGSTONE his attorney:

 16         PLEASE TAKE NOTICE that a hearing will be held on the OBJECTION

 17    TO CLAIM NO. 12, filed by the Debtors on September 28, 2018, for

 18    which a hearing was requested by the Claimant filed on October 27,

 19    2018, on November 29, 2018 at the hour of 10:00 a.m. before the

 20    above entitled Court located at the 450 Golden Gate Avenue, 16th

 21    Floor, Courtroom 19, San Francisco, California.

 22          The hearing will be a preliminary hearing.

 23    Dated: 11/2/18                                DAVID N. CHANDLER, p.c.

 24

 25                                                  By: /s/David N. Chandler, Jr.
                                                     David N. Chandler, Jr.
 26                                                  Attorney for Debtors

 27

 28
Case: 14-31828    Doc# 280   Filed: 11/02/18   Entered: 11/02/18 15:42:21   Page 1 of 2
   1                                 CERTIFICATE OF SERVICE

   2

   3          I am a citizen of the United States, and over the age of

   4   eighteen (l8) years, employed at 1747 Fourth Street, Santa Rosa,

   5   California, and not a party to the within action.

   6          On November 2, 2018, I served a copy of the within: NOTICE OF

   7   HEARING ON OBJECTION TO CLAIM NO. 12 on the interested parties in

   8   said action by placing a true copy thereof enclosed in a sealed

   9   envelope with postage thereon fully prepaid in the United States

 10    post   office   mail    box    at   Santa    Rosa,   California,      addressed    as

 11    follows:

 12    Ismael DeLeon                                Ismael DeLeon
       1515 Lincoln Ave Apt 5                       c/o Evan Livingstone, Attorney
 13    San Rafael, CA 94901                         740 4th St., Ste. 215
                                                    Santa Rosa, CA 95404
 14

 15
              I, JANE F. KAMAS, declare under penalty of perjury that the
 16
       foregoing is true and correct.
 17
              Executed on November 2, 2018, Santa Rosa, California.
 18

 19                                                   /s/ Jane F. Kamas
                                                     JANE F. KAMAS
 20

 21

 22

 23

 24

 25

 26

 27

 28
Case: 14-31828    Doc# 280   Filed: 11/02/18   Entered: 11/02/18 15:42:21   Page 2 of 2
